Citation Nr: 0307238	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of a left 
hand injury.

4.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 RO rating decision which denied 
service connection for residuals of a left eye injury, 
residuals of a head injury, residuals of a left hand injury, 
for residuals of frozen feet.  In November 2002, the Board 
remanded this matter to the RO for further evidentiary 
development.


FINDINGS OF FACT

The veteran's current left eye condition, any head condition, 
any left hand condition, and any frozen feet, began many 
years after active duty and were not caused by any incident 
of service.


CONCLUSIONS OF LAW

Claimed residuals of a left eye injury, residuals of a head 
injury, residuals of a left hand injury, and residuals of 
frozen feet, were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty with the Army from March 
1951 to February 1953.  Service personnel records show that 
his military occupationial specialty was light vehicle 
driver.  He served in Korea, although service records do not 
indicate he had combat service.  Service medical records show 
no chronic disorder of the left eye, head, left hand, or 
frozen feet.  On the February 1953 medical history form for 
the service separation examination, the veteran denied a 
history of any pertinent problem.  The objective February 
1953 service separation examination noted that clinical 
evaluation was normal as to the eyes (including 20/20 
vision), head, upper extremities, lower extremities, feet, 
etc.

As to the conditions now claimed for service connection, 
there is no medical evidence for decades after service.

In February 1998, the veteran claimed service connection for 
residuals of a left eye injury, residuals of a head injury, 
residuals of a left hand injury, and residuals of frozen 
feet.  He claimed treatment in service but none since then.

A February 1998 private medical report from Stanley R. 
Martin, D.O., notes that an April 1996 examination showed 
reduced visual acuity in the left eye secondary to a cataract 
and cerebrovascular event reported by the veteran.  It was 
also noted that there was a pupillary disorder in the left 
eye but this did not appear to affect vision.  The veteran 
also gave a history of cardiovascular disease.

On VA examination in August 1998, the examiner (a nurse 
practitioner) noted that no records were available for 
review.  It was noted the veteran claimed service connection 
for a burn on his left hand, for frostbite of both feet, and 
for blindness in the left eye secondary to a rock embedded in 
his left eye, all of which he claimed occurred in 1952 while 
he was serving in Korea.  He reported he burned his left hand 
while changing a gun barrel while in combat in Korea, and 
claimed he had two reconstructive surgeries on that hand.  He 
also reported he had frostbite in both feet in Korea, and 
that the condition was worsening in the left foot.  He 
claimed that during service the frostbite was treated only 
with ointment due to a lack of available medical facilities 
while in combat.  The VA examiner listed diagnoses of status 
post frostbite of the lower extremities, mainly the feet, 
status post burn injury of the left hand with mild limited 
atrophy and limited range of motion of the left thumb, and 
total blindness of the left eye.  It was noted that all of 
these injuries were sustained while the veteran served in 
Korea in 1952.  

Received from the veteran in May 1998 were photocopies of 
pictures which he claimed showed himself in service with his 
injured hand.

In April 1999, the veteran testified at a hearing at the RO.  
He claimed that during his service in Korea he sustained 
injuries to his left eye, head, and left hand during a mortar 
barrage, and he also claimed he had frozen feet from the cold 
in Korea.  

VA medical records from 1997 to 2002 show the veteran 
received treatment for various ailments, primarily for 
cardiovascular disease including coronary artery disease 
(status post bypass surgery), hypertension, transient 
ischemic attacks, etc.  He was also noted to have a left eye 
cataract and possibly an early right eye cataract.  At times 
he had head symptoms related to cardiovascular disease or 
medication.  He claimed he had prior frostbite.  There were 
current findings of onychomycosis and tinea pedis.  At times 
the veteran related he was in combat in service and was a 
prisoner of war (POW).  [The Board notes the RO has obtained 
records showing the veteran had no combat service and was not 
a POW.] 

In February 2002, the veteran was scheduled for VA 
examinations at the VA Medical Center (VAMC).  A document 
obtained from the VAMC shows that the veteran came into the 
office on February 19, 2002 and said "he had this done a 
year or so ago and wants this claim sent back."  It was also 
noted that the veteran indicated he "would refile a claim 
when need be."

In a February 2002 letter, the RO notified the veteran that 
he could withdraw his appeal in writing, otherwise he would 
have to report for the VA examination ordered by the Board in 
the remand.  The veteran was also notified that failure to 
report for the examinations may result in continued denial of 
his claims.  

In a March 2002 letter, the RO notified the veteran that they 
had received information from the VAMC that he wanted to 
withdraw his pending appeal.  The RO notified the veteran 
that if he wanted to withdraw his appeal, he had to write and 
tell the RO.  He was asked to complete the enclosed 
statement.  He was also notified that if did not want to 
withdraw his pending appeal, he should notify the RO in 
writing as to his decision.  The veteran did not respond.

A September 2002 supplemental statement of the case from the 
RO to the veteran informed him that if he wanted his claims 
reconsidered before the case was sent to the Board, he should 
indicate his willingness to report for examination, and 
should also identify all treatment for the claimed conditions 
(and should provide authorizations to enable the VA to obtain 
his treatment records) from 1953 to 1997.  The veteran did 
not respond.

Analysis

Through correspondence, the rating decision, statement of the 
case, and supplemental statements of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claims and of the respective obligations of VA and him to 
obtain different types of evidence.  Service medical and 
personnel records have been obtained.  Some post-service 
medical records were obtained, but the veteran has not 
responded to a VA request to identify any other post-service 
treatment sources.  A VA examination was provided, but as 
pointed out in the Board remand, such was inadequate; another 
examination was ordered, and the veteran refused to have such 
examination.  The duty to assist is not a one-way street, and 
the veteran has not fully cooperated in developing his 
claims.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Under the circumstantces, the Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Pursuant to 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  Since the veteran failed to 
undergo the VA examination scheduled in 2002, and has not 
responded to the RO's letters, the Board will proceed to 
adjudicate the claims based on the evidence of record.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that he sustained a left eye injury, a 
head injury, a left hand injury, and frozen feet during his 
service in Korea.  At times he has said he served in combat 
and even was a POW.  However, service records indicate he had 
no combat or POW service.  Thus the provisions of 38 U.S.C.A. 
§ 1154 are inapplicable to this case.

Service medical records from the veteran's 1951-1953 active 
duty are negative for the conditions now claimed for service 
connection, and in fact the 1953 service separation 
examination showed they were not then present.  There is no 
evidence of any of the conditions for decades after service.  
Medical records since the 1990s show the veteran has a left 
eye cataract; he has recently referred to head symptoms (in 
relation to his cardiovascular disease and medication); he 
reportedly now has some left hand problem; and he now has 
foot problems consisting of a fungal skin infection.  The 
1998 VA examination listed diagnoses which related some 
current problems with purported injuries in Korea.  However, 
that examination did not review any historical records, and 
the medical nexus statement by the examiner has no probative 
value since it clearly is based on an unsubstantiated history 
provided by the veteran.  See Godfrey v. Brown, 8 Vet.App. 
113 (1995); Reonal v. Brown, 5 Vet.App. 458 (1993); Swann v. 
Brown, 5 Vet.App. 220 (1993).  

Again, the veteran has refused to undergo a subsequently 
scheduled VA examination (which was to include review of 
historical records), and he has failed to respond to requests 
for information concerning any post-service treatment of the 
claimed conditions.  The weight of the credible evidence 
which is available demonstrates that the current left eye 
condition, any head condition, any left hand condition, and 
any frozen feet, began many years after active duty and were 
not caused by any incident of serivce.  The claimed 
conditions were not incurred in or aggravated by service.

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for residuals of a left eye injury, 
residuals of a head injury, residuals of a left hand injury, 
and residuals of frozen feet is denied.



	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

